Exhibit 16.1 November 11, 2013 Securities and ExchangeCommission treet, N.E. Washington, D.C. 20549 We hereby submit this letter to indicate that we agree with the statements made by the registrant in regard to item 304a of Reg S-K contained in this registration statement S-1 under the section captioned, “Experts” related to our firm.We have no basis to agree or disagree with other statements of the Company contained therein. Sincerely, /s/ KABANI & COMPANY,INC. Kabani & Company, Inc. Certified Public Accountants Las Angeles, California
